Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 1 of 72

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DR. WILLIAM BONGIORNO, Individuaily
and On Behalf of All Others Similarly
Situated,

CIVIL ACTION NO.

Plaintiff,
CLASS ACTION COMPLAINT

VS.
JURY TRIAL DEMANDED
WILLIAM BAQUET, FRANK M. DELAPE,
CHARLES GIORDANO, PHYLLIS
HENDERSON, BOB SAGARINO, BRUCE
INGLIS AND PREMCHAND BEHARRY
individually and in their respective corporate
capacities, FORDHAM FINANCIAL
MANAGEMENT INC, FORDHAM
HOLDINGS GROUP INC., SEX DIAMONDS
RESORTS INTERNATIONAL INC., SEX
DIAMONDS RESORTS INTERNATIONAL
S.A., LANDBRIDGE HOLDINGS
INTERNATIONAL, S.A., and
THINKEQUITY, a Division of FORDHAM
FINANCIAL MANAGEMENT,

Name Serle Ne Ne ee Se ee Ne ee ee ee ee ee Ne ee et ee ey ee Ye

Defendants.

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 2 of 72

Plaintiff, DR. WILLIAM BONGIORNO (hereinafter referred to as either “Plaintiff”
or “Dr. Bongiorno”), by his attorneys, JOSEPH R. BONGIORNO & ASSOCIATES, P.C.,
alleges the following based upon information and belief and the investigation conducted by
Plaintiff's counsel, which included, among other things, areview ofthe defendants’ public
documents, announcements made by defendants, United States Securities and Exchange
Commission ("SEC") filings, wire and press releases published by and on behalf of the Defendants and

information readily obtainable on the Internet.

 

JURISDICTION AND VENUE
1. The claims asserted herein arise under and pursuant to Sections 10(b) and
20(a) of the Exchange Act, (15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5
promulgated thereunder (17C.F.R. §240.10b-5) and Investment Company Act § 36
(b) as well as Racketeer Influenced and Corrupt Organizations Act of 1970 (“Rico”)

(Title 18 USC §§ 1961, 62, 63 and 1964)

2. This Court has jurisdiction over the subject matter of this action pursuant to
§27 of the Exchange Act (15 U.S.C. §78aa) and 28 U.S.C. § 1331 and Rico and/or
diversity of jurisdiction.

3. Venue is proper in this Judicial District pursuant to §27 of the Exchange
Act, 15 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Many of the acts and transactions
alleged herein, including the preparation and dissemination of materially false and

misleading information, occurred in substantial part in this Judicial District. Many of

 

the participants maintain offices in the State of New York.

4, In connection with the acts, conduct and other wrongs alleged in this
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 3 of 72

complaint, defendants, directly or indirectly, used the means and instrumentalities of
interstate commerce, including but not limited to, the United States mails, interstate
telephone communications and the facilities of the national securities exchange.

5, Plaintiff purchased securities and provided loans to Defendants in reliance on
their false assurances and upon follow up as to the status of his investments with Defendants
based upon their continuing false representations maintained his investment positions with
Defendants to his great detriment.

PARTIES

6. Defendant, WILLIAM BAQUET, was an Officer, Director or Beneficial
Owner or Investment Advisor of or with the Defendant companies at all relevant times.
defendant, FRANK M. DELAPE, was an Officer, Director or Beneficial Owner of the
Defendant corporate entities listed herein at all relevant times.

7. Defendant, CHARLES GIORDANO, was a beneficial owner and an
investment advisor or broker dealer or agent associated with the said Defendant
corporate entities at all relevant times.

8. Defendant, PHYLLIS HENDERSON, was, Compliance Officer for the
defendant, FORDHAM FINANCIAL MANAGEMENT, at all relevant times.

9, Defendants, WILLIAM BAQUET, FRANK DELAPE, CHARLES
GIORDANO, BOB SAGARINO, BRUCE INGLIS and PREMCHAND BEHARRY are
collectively referred to hereinafter as the “Individual Defendants." The Individual

Defendants, because of their positions with the various corporate entities, possessed the

 

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 4 of 72

power and authority to control the contents of said defendant corporate entity reports,
ptess releases and presentations to investors, i.c., the market. Individual Defendants
were provided with copies of the various corporate reports and correspondences alleged
herein to be misleading prior to or shortly after their issuance and had the ability and
opportunity to prevent their issuance or cause them to be corrected. Because of their
positions and access to material non-public information available to them but not to the
public, each of these defendants knew that the adverse facts specified herein had not
been disclosed to and were being concealed from the public and that the positive
representations which were being made were then materially false and misleading. The
Individual Defendants are liable for the false statements pleaded herein, as those
statements were each "group-published" information, the result of the collective
actions of the Individual Defendants.

10. Defendant, FORDHAM FINANCIAL MANAGEMENT, INC., is a
registered broker-dealer and member of the National Association of Securities
Dealers with a principal place of business located at 17 Battery Place, Suite 643, New
York, NY 10004. Said Defendant touts that it “is registered with the United States
Securities and Exchange Commission ("SEC") and is a member of the New York
Stock Exchange ("NYSE"), The Financial Industry Regulatory Authority ("FINRA")
and the Securities Investor Protection Corporation ("SIPC").” Defendant,
FORDHAM FINANCIAL MANAGEMENT, INC. is registered to do busines in New

York with the New York Department of State since January 24, 1996 as a Foreign

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 5 of 72

Business Corporation incorporated in the State of Colorado.

11. Defendant, FORDHAM HOLDINGS GROUP INC., despite not being
registered to do business in New York State with the New York State Department of
State according to Reg-D filings with the SEC, is a Foreign Business Corporation
incorporated in the State of Delaware with offices at 17 Battery Place, Suite 643, New
York, NY 10004 and according to filings owns defendant, FORDHAM FINANCIAL
MANAGEMENT, INC.

12. Defendant, SEX DIAMONDS RESORTS INTERNATIONAL, S.A. is a
Panamanian Society Company that according to a Form D filed with the SEC
maintains executive offices at 700 Gemini Avenue, Suite 100, Houston, TX 77058
and describes its business therein as “the Company intends to attempt to develop
world class real estate resorts and communities in Panama for tourism and retirement
destinations” with both defendants, FRANK DELAPE and WILLIAM BAQUET
listed as beneficial owners. Defendant, SIX DIAMONDS RESORTS
INTERNATIONAL, INC., is a Cayman Island corporation which according to a
Form D filed with the SEC on March 4, 2020 maintains its executive offices at 17
Battery Place, Suite 643, New York, NY 10004. A 2014 promissory note issued by
the Cayman Islands entity alludes to its Panamanian subsidiary as being defendant,
SIX DIAMONDS RESORTS INTERNATIONAL, S.A.

13. Defendant, LANDBRIDGE HOLDINGS INTERNATIONAL, S.A., is a

company incorporated in Panama on July 25, 2007. An Opinion on Summary

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 6 of 72

Judgement entered in the United States District Court Southern District of Texas on
April 16 2008 references that “Francis DeLape owns fifty percent of. Landbridge and
fifleen percent of Six Diamond” (Pillar Panama, S.A. v, DeLape et al See
4:2007cv01922 Filing 65)!.

14. Defendant, THINKEQUITY and is referred to on both its website and that
of defendant, FORDHAM FINANCIAL MANAGEMENT, as a Division of said
defendant, FORDHAM FINANCIAL MANAGEMENT.

15. Defendants, BOB SAGARINO, BRUCE INGLIS and PREMCHAND
BEHARRY, are on the Board of Directors of the defendant, SIX DIAMONDS

RESORTS INTERNATIONAL, INC.

 

NATURE OF ACTION AND OVERVIEW
16. This is a federal class action on behalf of persons who purchased the
securities of the Fordham Holdings Group, Inc., Fordham Financial Management Inc.
and Six Diamonds Resorts International Inc., and who were scammed into provided

certain bridge loans ostensibly collateralized by Panamanian land or were otherwise

 

 

enticed to invest in a Panamanian version of a Florida swampland speculators scam.
That this action is brought pursuant to the Racketeer Influenced and Corrupt
Organizations Act as well as common law fraud and related causes of action.

17. The complaint alleges that defendants’ Class Period representations were

materially false and misleading when made for the following reasons:

 

' https://cases.justia.com/federal/district-courts/texas/txsdce/4:2007cv0 1922/5 1 1209/65/0.pdf?ts= 1289256980

* hitps://www.think-equity.com/
6
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 7 of 72

18. Plaintiff alleges that from at least June 2006 through January 2017 (the
“Class Period”), Defendants made a series of fraudulent securities offerings and/or -
continuing false representations concerning those securities offerings involving series of
cumulative dividend preferred stock that ultimately solely benefited Defendants’
investment advisory and broker dealer businesses which served as a platform for other
scams including the offering of “one off’ debt instruments issued outside of any security
regulations and also a common stock offering ostensibly backed by a Panamanian land
development scam. Defendants’ corporate entities made direct retail sales of securities,
through placement subscription agreements for each offering, and sold the stock to retail
investors like the Plaintiff.

19. Defendants falsely promised cumulative dividends to be paid yearly which
they misrepresented to investors would pay “cumulative annual interest” creating the
impression that these series of preferred stock were a dependable species of secured debt,
repeatedly misrepresenting the nature of this investment and as recently as 2019 falsely
placating Plaintiff by leading him to believe he had a secured debt instrument with
bankable interest owed.

20.  Asto certain, multiple loans, Defendants falsely represented that such loans
were collateralized and promised that they would eventually be paid. However, they have
never been repaid. A subsequent promissory note expressly guaranteed certain lands as
collateral. When the collateral was sold in recent years, none of the proceeds were used
to reimburse said Plaintiff, and thus the fraud was uncovered.

21. On information and belief the majority of funds raised through the offerings
7

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 8 of 72

that represented they would be used to purchase interests in real estate or development
were not used for their stated purpose, and the proceeds from later offerings were used to
pay expenses related to earlier offerings and returns to investors in those offerings.

22. Defendants sold ostensibly safe securities such as serial preferred stock to
amyriad of investors. But it was actually operating a Ponzi-like shell game in which assets
were shuttled from one entity or offering to another and investors to the extent they
received any returns were paid from whatever money was available, presumably that of
the most recent investors.

23. Defendants, WILLIAM BAQUET (hereinafter referred to as “Baquet”) and
FRANK M. DELAPE (hereinafter referred to as “Delape”) were principally responsible
for orchestrating the scheme, as well as defendants, FORDHAM HOLDINGS GROUP,
INC. (hereinafter referred to as “FHG’) and FORDHAM FINANCIAL
MANAGEMENT, INC. (hereinafter referred to as “FFM), as broker-dealer and advisors,
defendant, CHARLES GIORDANO (hereinafter referred to as “Giordano”) as investment
advisor, and the entities that offered and sold securities. Although each offering was made
by a separate entity through a separate private placement it is alleged that the offerings in
fact involved a single plan of financing and was organized to defraud innocent investors.

24, Defendant, PHYLLIS HENDERSON (hereinafter referred to as
“Henderson”) FFM’s Director of Compliance is named herein for falsely misrepresenting
the nature of the securities sold and repeatedly placating investors with false information
leading them to believe that they’re investments were secure and collectible.

25, Defendants, BOB SAGARINO (hereinafter referred to as “SAGARINO”),
8

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 9 of 72

BRUCE INGLIS (hereinafter referred to as “INGLIS”), and PREMCHAND BEHARRY
(hereinafter referred to as “BEHARRY”), as Board members of defendant, SIX
DIAMONDS RESORTS INTERNATIONAL, INC., were privy to an $8 million dollar
appraisal for the Brenon Properties commissioned by DELAPE. This valuation was used
as a lure to entice investment in the loans that were intended to be secured by the parcels.
SAGARINO, INGLIS and BEHARRY with full knowledge of this history also approved
a subsequent sale of the Brenon Property at BAQUET’s direction at a fraction of this
valuation. This sale effectively sold land intended to collateralize these loans out from
under the lenders without recompense.

26. Plaintiff alleges the defendants violated the antifraud provisions of the
federal securities laws as well as common law fraud, conversion and breach of fiduciary
duties and seeks disgorgement of ill-gotten gains plus prejudgment interest and financial
penalties.

STATEMENT OF FACTS

27. In 2006 DR. BONGIORNO met GIORDANO at a soccer game.
GIORDANO was and is an advisor at FFM. FFM is a registered broker-dealer and
member of the National Association of Securities Dealers and a wholly owned subsidiary
of FHG. GIORDANO entices DR. BONGIORNO about his firm, FFM, having a hot
Initial Public Offering for a company, Isologen. Its CEO was DELAPE. DELAPE as well
as GIORDANO and BAQUET, over time prove to be central to a systematic scheme to
defraud DR. BONGIORNO of his lifesavings. BAQUET and DELAPE end up being

principals of or beneficial owners of many of the entities used to facilitate the scheme to
9

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 10 of 72

defraud the Plaintiff and similarly situated investors.

28. Isologen and DELAPE were later the subject of numerous federal lawsuits
alleging securities fraud. In any case, GIORDANO becomes a financial advisor to DR.
BONGIORNO with a fiduciary duty to place the Plaintiffs interest above his own and the
other participants in the schemes and fraud alleged herein. DR. BONGIORNO purchased
Isologen and actually secured a return on his investment before the stock collapsed and long
before the sundry derivative actions and Class Action lawsuits alleging fraud and
misrepresentation. This investment is the last time DR. BONGIORNO makes any money or
receives any return ona stock investment with or in FHG, FFM, SIX DIAMONDS RESORT
INTERNATIONAL, INC. (hereinafter referred to as “SDRI, INC.”), DELAPE,
GIORDANO and BAQUET. Again, DELAPE and BAQUET are the common denominator
in a web of companies and entities used to defraud DR. BONGIORNO and other investors.

(PANAMANIAN LAND SCHEME)

29. In 2007, BAQUET and DELAPE opened a Panamanian shell company,
LANDBRIDGE HOLDINGS INTERNATIONAL, S.A. (hereinafter referred to as
“LBH”) as a vehicle for land acquisition and ostensibly the first phase to developing
high end resorts in Panama. Given that DR. BONGIORNO received a return on his
investment in Isologen, DELAPE’s involvement in this Panamanian project made it look
like an attractive opportunity. For all intents and purposes, the Isologen “one-off”,
borrowing a page from Stratton Oakmont’s playbook, functioned as a lure ensnaring
DR. BONGIORNO into a multi-tiered systematic fraud which ultimately divested him

of his life savings. Isologen, an alleged maker of anti-wrinkle products, filed for Chapter
10

 
~ Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 11 of 72

11 Bankruptcy in June of 2009.

30. DELAPE and BAQUET then opened another Panamanian holding company,
the defendant, SIX DIAMONDS RESORT INTERNATIONAL, S.A. (hereinafter
referred to as “SDRI, S.A.”) for the stated purpose of developing and or holding some
if not all of the LBH properties. A joint venture was formed between SDRI, INC. and
LBH with SDRI, INC. incurring all expenses of LBH including taxes, title costs,
maintenance, legal fees, and the like.

31. Refreshing the well-worn play book of Floridian swampland confidence men
and storied Florida land scams, BAQUET and DELAPE invited DR. BONGIORNO
and others on an all-expense paid trip to Panama to pitch this shell investment
opportunity.

32. DR. BONGIORNO asked during a presentation if investments in SDRI,

INC. was secured by the land held by LBH. BAQUET personally guaranteed the SDRI,
INC. investments would be secured by the LBH land. With this added assurance, many
of the investors present at the Marriott Hotel in Panama signed on.

33. Kindred to a Florida land scam where the properties prove to be protected
wetlands, many of the properties that LBH purchased in fact were a species of
Panamanian land deemed Rights of Possession (hereinafter referred to as “ROP”)
parcels. These parcels present unique obstacles to financing, developing and
construction and to rationalizing title. ROP’s are not recorded with Panama’s Public
Registry as titled land deeds but must be recorded either with the Ministry of

Agriculture Agrarian Reform offices or the Directorate General of the Surveyor in the
11

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 12 of 72

Ministry of Economy and Finance. Certain ROP lands are not recorded in any central
recording system. None of the investors were advised of these obstacles before signing
on. In fact, BAQUET assured them development was right around the proverbial
“comer.”

(BRIDGE LOANS TO NOWHERE)

34. Close in time to the purchase of the stock from an FFM run IPO in SDRI,
INC., DR. BONGIORNO was asked by GIORDANO, DELAPE and BAQUET to
provide what was inaccurately but purposefully described by BAQUET as a “bridge
loan” of $50,000 to SDRI, INC. In keeping with this kind of scheme, DR.
BONGIORNO was repaid the $50,000 shortly after providing this loan and almost
simultaneously after repayment was bamboozled into providing yet another so called
“bridge loan” of $100,000 by BAQUET and DELAPE, with additional assurances
from GIORDANO, BAQUET and DELAPE that the investment was good and secured
by the land. A bridge loan by definition requires some collateral or security and has a
definite duration. Otherwise, the loan is an “unsecured loan.”

35. It is not uncommon in confidence schemes for the mark to receive money
back from a first loan or a first investment. This is followed with subsequent asks
shortly thereafter for a greater amount to be borrowed or invested because the mark
has been lulled into a false sense of confidence that he will be repaid. The Confidence
men effectively bank a reservoir of trust they can draw upon again and again by having
made good on this first transaction.

36. After the first “bridge loan” of $50,000, FFM issued the said IPO for shares
12

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 13 of 72

of stock in SDRI, INC. BAQUET, GIORDANO and DELAPE, convinced Dr.
Bongiorno to purchase $500,000 worth of shares. GIORDANO, as DR.
BONGIORNO?’s investment advisor, assured the Plaintiff it was a good and safe
investment. Buoyed by his investment in Isologen and the said assurances, DR.
BONGIORNO bought the stock shares. To date, this stock, for all intents and purposes,
has been worthless.

37. As described shortly after loaning the said $100,000, DR. BONGIORNO
was then asked for another bridge loan of $100,000 by BAQUET and DELAPE,
allegedly but falsely claimed to be secured by parcels in Panama dubbed the Brenon
Properties. GIORDANO and BAQUET reeled him in again with further assurances
the development projects were moving forward with DELAPE in fact running the day
to day process and BAQUET holding the purse strings.

38. Incredibly, DR. BONGIORNO, despite the two previous loans for $100,000
and the investment of $500,000 in stocks, was again approached by BAQUET for an
additional investment in the form of a promissory note to SDRI, INC. for $169,833.
BAQUET and DELAPE had so far convinced DR. BONGIORNO to issue three (3)
purposefully falsely described bridge loans to fund SDRI, INC’s activities and he fell
for it because the first loan of $50,000 was repaid so quickly. Immediately upon
repayment Baguet requests another bridge loan of $100,000. Shortly thereafter,
another bridge loan of $100,000 is asked for and granted by DR. BONGIORNO. When
he requests repayment from time to time, the Plaintiff receives assurances payment

would be made soon. Then in 2014, when another ask is made of him, DR.
13

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 14 of 72

BONGIORNO, who at this point is heavily invested in these land development
projects, agrees to a promissory note in the amount of $169,833. Plaintiff is told by
BAQUET with reassurance from GIORDANO this one is collateralized and
guarantees payment for all the past issuance. In 2017, when Baquet and company sell
the Brenon Property which was supposed to serve as collateral for these notes, DR.
BONGIORNO is not repaid and the existence and extent of the schemes and fraud are
becoming clear to him.

39. Sale of the Brenon property occurred with no allocation of proceeds to DR.
BONGIORNO as per his ownership rights and collateral rights. BAQUET
orchestrated the sale and deprivation of the rights of DR. BONGIORNO with the
knowledge and consent of the Board members of SDRi, INC., those being
SAGARINO, INGLIS, and BEHARRY. There was a systemic scheme by all the
foregoing to essential defraud DR. BONGIORNO of almost $400,000. Besides
BAQUET?’s verbal assurances that this property would stand as collateral, there are
writings referencing this fact. Conveyance of the Brenon property without
remuneration to DR. BONGIORNO demonstrates fraud and refreshes the underlying
debt instruments which are effectively interlinked and successively predicated upon
one another. The belated unearthing of these fraudulent conveyances exposed the
entire note scheme as yet another fraudulent scheme.

40. Baquet as CEO of SDRI, INC., orchestrated sale of the Brenon property. DR.

BONGIORNO is owed $369,833 plus interest from the sale of this land.

14

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 15 of 72

(SERIAL LIES & PREFERRED STOCK)

41. In June of 2008 DR. BONGIORNO was approached by BAQUET to invest
in FHG with the purchase of 100,000 shares at $5 a share for Series BB cumulative
preferred stock for a total investment of $500,000. DR. BONGIORNO purchased the
entire series of BB. Shares carry a (7%-8%) cumulative dividend paid annually. The
actual dividend % is in question due to conflicting documents supplied by FHG. As
part of the deal, DR. BONGIORNO received 10% warrant coverage. It needs to be
understood that FHG was a holding company whose sole viable asset was FFM.

42. Before investing, DR. BONGIORNO consulted with his investment advisor,
GIORDANO, as to whether this was a good investment. GIORDANO, a senior
member of FFM, responds “all previous investors are very happy with the investment
in the past series of preferred stocks,” GIORDANO withholds the fact that no
dividends have ever been paid to these “happy” investors.

43. Previously FHG issued Series A preferred stock of | share to BAQUET.
FHG then issued Series B preferred stock with no dividends attached. This was
followed by issuance of Series C preferred stock. Oddly FHG then appears to jump
to issuing series E, F, G, H, and AA. Series C to AA all had cumulative preferred
dividends payable with different % rates.

44. In June of 2008 FHG issued the Series BB Preferred stock with FFM acting
as broker which, as referenced above, DR. BONGIORNO purchased and in
December 2008 Series CC Preferred stock which Plaintiff also was convinced to

purchase by BAQUET with the advice of GIORDANO. DR. BONGIORNO
15

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 16 of 72

purchased 20,000 shares of this Series CC Preferred stock at $5 per share for an
investment of an additional $100,000.

45. These shares also facially purport to carry an annual cumulative dividend
and 2% warrant coverage. FHG then issued its last series of preferred stock with its
series DD issuance which also features a cumulative annual dividend.

46. FHG?’s instruments indicate the funds secured from sale of preferred stock
series were used to: Recruit brokers to FFM, Retire previous preferred stock issues,
Operating Capital.

47, Upon information and belief regulators prevented FHG from issuing any
further series of preferred stock offerings representing a cumulative preferred dividend
to be paid to investors. Something stinks in Denmark when a company that has issued
nine (9) series of cumulative preferred stocks and has purportedly never paid out one
dollar to investors in the form of a dividend while continuing to market and sell these
securities based on the promise of these dividends.

48. Despite rumblings DR. BONGIORNO is lulled into a false sense of security
by assurances provided by GIORDANO who continued to act as Plaintiff's financial
advisor, and by BAQUET worked tirelessly to reassure DR. BONGIORNO of the
value of his investments and that he was now his “good” friend. One of the features
of the preferred series that seems to have placated DR. BONGIORNO is that the
Series BB and CC issues gave the Plaintiff the right to warrants issued from future
deals FHG participated in. FHG was entitled to 100% of warrants issued with Dr.

Bongiorno having a contractual right to 12% of FHG’s 100%.
16

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 17 of 72

49, Since DR. BONGIORNO’s initial purchase of FHG Preferred Stock through
FFM as broker with annual cumulative dividends attached to them to fund broker
acquisition, retire past preferred issues and supply FFM and FHG with operating
capital there, is no proof that FHG or FFM has ever paid any cumulative dividends.
The issuance of 9 series of these types of deals without any dividends paid to any
investors is a solid indication that FHG and FFM never had an intention to pay any
dividends whatsoever on these issues.

50. Regulators are believed to have contacted FGH and FIM and issued a stop
order in the issuance of any more of these types of preferred offerings since the lack
of any dividends ever being paid make the promise of payout of an annual cumulative
dividend misleading on its face.

51. BAQUET, FHG and FFM were all behind the issuance of these deals. In
June 2008 at the prodding of GIORDANO and BAQUET, and especially on the advice
of GIORDANO, Plaintiff purchases the entire Series BB Cumulative Preferred Stock
for $500,000. In December 2008, GIORDANO and BAQUET again, after much
prodding, and with the advice of GIORDANO, get DR. BONGIORNO to purchase
$100,000 worth of the Series CC Cumulative Preferred Stock.

52. Defendant, HENDERSON, Chief Compliance officer of FFM, upon requests
for updates and the status of his investment from DR. BONGIORNO repeatedly,
inaccurately and with intended deceit, refers in writing to these “dividend” payments
as simple “interest” payments earned. This fraudulent misrepresentation leads Dr.

Bongiorno to think of these “dividends” as “interest” payments and consequently like
17

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 18 of 72

bonds, earned interest payable to investors that must be paid. These writings go out
under BAQUET’s reign as CEO of FFM. This is more than just a little bit misleading
and use of this nomenclature was intended to placate DR. BONGIORNO to make him
believe he actually has an iron clad secure investment kindred to a secured debt fo
prevent him from filing a complaint with regulators or filing suit before any statute of
- limitations might elapse. Defendant, HENDERSON acted on the direct orders of
BAQUET in deceiving DR. BONGIORNO and other investors who made inquiries
with the assurance of payment to the Plaintiff to be made by march of 2020 (to which
no such payment has ever been made, and upon information and belief, assets that
remain in many of the entities described herein are quickly being transferred, sold
and/or dumped).

53. The material misrepresentations ate indicative of a conscious effort to
conceal the true nature of the investment and FIM’s actual intent to defraud its
investors.

54. The proceeds from DR. BONGIORNO’s Preferred Series BB and CC share
purchases, according to documents received from HENDERSON as Chief Compliance
Officer were to be used for the recruitment of brokers, retirement of previous preferred
stock issues and for operational expenses for FFM.

55. On information and belief given this elaborate sheli game not all the monies

were used as promised. It is not known whether the preferred series A, B, C, E, F, G,
H, AA, and DD investors were paid off. The series BB and CC investors were not

since the Plaintiff has received no money from the retirement of his shares. On
18

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 19 of 72

information and belief no cumulative dividends (or as HENDERSON refers to them
as interest earned) paid off on series A, B, C, E, F, G, H, AA, and DD. The restrictive
nature of the issuances purchased by DR. BONGIORNO contractually prevent him
from selling the shares to mitigate his losses.

56. This course of conduct was completed under BAQUET’s leadership.
HENDERSON’s characterization of these transactions served to disguise the true
nature of these investment vehicles. Exchanges also confirm there were shortcuts at
inception that do not comport with SEC requirements (i.e. no dissemination of PPM
before investment by DR. BONGIORNO).

(SIX DIAMONDS ROPE A DOPE)

57. DR. BONGIORNO is informed by GIORDANO that the delay in
development of the Panama properties is due to DELAPE squandering approximately
$12,000,000.00 in SDRI, INC. capital. GIORDANO, have being a link to plaintiff
being roped in to the investments described herein, now concedes that his investment
in SDRI, INC. was very much at risk and not likely to be recouped unless there was
a change in direction and a change in management. This was first step in a scheme by
BAQUET, GIORDANO and DELAPE to cover for the missing investment capital.
BAQUET takes over on the second step and manipulates DR. BONGIORNO to come
on board and help streamline the management of the development project and right
the ship. He stroked DR. BONGIORNO’s ego, convincing him that his building of a
successful Chiropractic practice and the profitable management of a Medical Arts

facility made him more than qualified to lead the effort to develop these properties in
19

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 20 of 72

a foreign country. DR. BONGIORNO, who already has his life savings invested in
the Panama projects, agrees to become CEO of SDRI. It was never explained nor was
DR. BONGIORNO given any documentation prior to taking over as CEO, where the
$12,000,000.00 went, and more importantly, who financially benefited from same.
However, he was given no control over what really matters: the purse strings. ‘That
power remained solely and tightly in the hands of BAQUET. DR. BONGIORNO
works tirelessly for no salary. Initially his sole remuneration was investing an
additional $250,000 for 5% of LBH and 3 million shares of SDRI, INC. — supposedly
discounted from market value but which in fact are worthless. LBH is the land holding
company but DR. BONGIORNO has no say in how, when or why the land can be
developed, abandoned or sold. Dissatisfied with progress made on development of
the land, eventually Dr. Bongiorno by BAQUET and the Board members,
SAGARINO, INGLIS and BEHARRY, is enticed to stay with the grant of a small
monthly stipend and an additional 5% interest in LBH. DR. BONGIORNO was
assured by BAQUET that receiving the total of 10% in LBH meant he owned 10% of
the land held by this company. This, of course, was a fraudulent representation.

58. DR. BONGIORNO attempted to reorganize the project and reduce costs as
well as worked resolving ROP issues that previously proved an impediment to
development and conventional financing. Financing, raising capital and/or stock issues
were not a part of his responsibility. These were handled by BAQUET and FFM.
Rationalizing title to a goodly portion of the land portfolio’s title theoretically should

have put SDRI, INC. back in the black.
20

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 21 of 72

59. In the Fall of 2015, Plaintiff started to suspect that Baquet was torpedoing
for alleged financial or stylistic reasons credible prospective blue-chip type resort and
hotel partners that he (DR. BONGIORNO) had brought in. Ultimately exasperated at
this impasse, Plaintiff tendered his resignation from SDRI, INC. in 2015.

60. As an outgrowth of his tenure as CEO of SDRI, INC., DR. BONGIORNO
was made to believe by the defendants, BAQUET, GIORDANO, SAGARINO,
INGLIS and BEHARRY, that he owned a 10% interest in the Panama land with
BAQUET owning 45% and SDRI, INC. owning the remaining 45%. SDRI, INC.
itself is owned by other shareholders. Obviously, this interest in land is highly
illiquid and the values of the SDRI, INC. stock itself depressed by the failure to
develop the properties and the sheer volume of shares that have been sold.

(THE WARRANT SCAM)

61. FFM entered into an Office of Supervisory Agreement (hereinafter referred
to as “OSA”) with the defendant, THINKEQUITY in or about 2018 which is listed
as a division of FFM. As part of the deal between THINKEQUITY and FFM, 80%
of FHG’s warranty rights in any new deals FHG is involved in were transferred to
THINKEQUITY. The net result is a severe dilution of Plaintiff's warrant rights in
future deals. Undertaking such a self-serving action without any recompense to DR.
BONGIORNO is yet another indication of something kindred to systemic shareholder

oppression or defrauding investors of an expectancy interest.

(BEFORE THE THINK EQUITY DEAL)
21

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 22 of 72

62. If a deal, for example, results in 100,000 warrants being issued as
compensation to FFM, FHG would be entitled to 100% of these warrants. DR.
BONGIORNO, in turn, is entitled to 12% of FHG’s warrants or 12,000 warrants from
the deal.

(AFTER THE THINK EQUITY DEAL)

63. If a new deal results in 100,000 warrants issued, then THINKEQUITY
receives 80,000 warrants by reason of its agreement with FHG. FHG then would
receive 20,000 warrants. DR. BONGIORNO, as he is entitled to 12% of FHG’s
warrants, now only gets 2,400 warrants. To state the obvious, this is substantially less
than what he was guaranteed.

64. Plaintiff is entitled to 12% of FHG’s 100% warrants on all future deals after
the issuance of the Series BB and CC cumulative preferred stock deals. This was
unilaterally diluted by FHG with its OSA with THINKEQUITY and using 80% of
FGH’s warrant allocation to consummate its deal with THINKEQUITY resulting in
a reduction of DR. BONGIORNO’s distribution of his share of FHG’s warrant
allocations. Baquet is involved in the transaction as CEO of FFM and FHG.

65. Since Think Equity is a division of FFM and FHG owns FFM, FHG receives

a decreased benefit of vrarrants due to a sham transaction that effectuates a

defrauding of DR. BONGIORNO.

(COMMON SCHEME TO DEFRAUD)

66. As amatter of public record, BAQUET is the CEO of FFM. He also serves
22

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 23 of 72

in an advisory role. He and his company have received numerous regulatory fines,
sanctions and censures from regulators. These include in 2012 BAQUET being
sanctioned for failing as CEO to sign CEO certifications certifying written
compliance policies and written supervisory procedures for years spanning 2008 and
2009. These are the years Plaintiff was bamboozled into transacting large Preferred
stock trades and enticed into this systematic multi-tier fraudulent scheme.

(THE TRUTH BEGINS TO EMERGE)

67. The pattern of events that enticed DR. BONGIORNO and ultimately led to
him being defrauded of his life savings ultimately led to Plaintiff coming to the
realization he had been defrauded.

68. Dr. Bongiorno worked avidly to resolve ROP title issues and then identified
credible blue-chip deal partners to make a premium resort a reality. When Baquet
nixed the second of these prospective deals on what looked like pretextual grounds,
DR. BONGIORNO became worried. One blue-chip resort provided a commitment
which was negotiated by DR. BONGIORNO after his resignation from SDRIJ, INC.
on December 1, 2015. Then, in 2017 when BAQUET sold the Brenon Property
which was the collateral to promissory note and the proceeds from which DR.
BONGIORNO was promised by the Board members sued herein and BAQUET
would be used to pay off the two outstanding notes as well, no payment to plaintiff
was ever made. DR. BONGIORNO realized he was the victim of an elaborate
scheme to defraud him. He had been led down the “garden path” and demanded

payments on his notes and the promised “interest payments” on his preferred stock.
23

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 24 of 72

The plaintiff was given the run around, received false assurances from GIRDANO
that BAQUET would make good and strung him along. Now we learn, upon
information and belief, that the defendants have conspired to “dump” assets in a shell
game to insulate themselves and their personal interests from investors. Upon
reviewing available documents and correspondence and running up against
recalcitrant defendants unwilling to resolve this matter both before and after

counsel’s intervention, this suit has been filed.

SUBSTANTIVE ALLEGATIONS
Additional Background

69. This is an action for Racketeer Influenced and Corrupt Organizations Act
of 1970 (“Rico”) (Title 18 USC §§ 1961) Re: Multiple Rico Primary Secondary,
Derivative, and Conspiracy Liability Re: Pinkerton, v. United States, 328 U.S. 640 (1964);
Rico Conspiracy to Aid and Abet; and, Rico Aiding and Abetting Rico Conspiracy Re:
For Primary Contravention of Rico § 1962 (Title 18 U.S.C. §1962); for Rico Aiding and
Abetting Primary Contravention of Rico §1962) (Title 18 U.S.C. § 1962); for Rico
Respondent Superior/Derivative Liability Arising from Primary Contravention of Rico
§1962) (Title 18 U.S.C. § 1962)); for Rico § 1962(d} Conspiracy Arising from Primary
Rico§ 1962) Contravention (Title 18 U.S.C. §§1962(c)-(d)); for Rico §1962(d) Conspiracy
Arising from Aiding and Abetting Rico §1962) Primary Contravention (Title 18 U.S.C.
§§1962(c)-(d))}; for Rico §1962) Aiding and Abetting Rico §1962(d) Conspiracy to
Contravene Rico § 1962) (Title 18 U.S.C. §§1962 (c)-(d)); for Primary Contravention Rico

$1962(b) (Title 18 U.S.C. §1962(b)); for Rico Aiding and Abetting Primary Contravention
24

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 25 of 72

of Rico §1962(b) (Title 18 U.S.C. §1962(b)); for Rico Aiding and Abetting Primary
Contravention of Rico §1962(b) (Title 18 U.S.C. §1962(b)); for Rico Respendeat
Superior/Derivative Liability Arising from Primary Contravention of Rico §1962(b) (Title
18 U.S.C. §1962(b)); for Rico § 1962(d) Conspiracy Arising from Primary Rico §1962(b)
Contravention (Title 18 U.S.C. §§1962(b)-(d for Rico §1962(d) Conspiracy Arising from
Aiding and Abetting Rico §1962(b) Primary Contravention (Title 18 U.S.C. §§ 1962(b)-
(d)); for Rico § 1962(b) Aiding and Abetting Rico §1962(d) Conspiracy te Contravene
Rico §1962(b) (Title 18 U.S.C. §§1962(b)-(d)); for Primary Contravention Rico §1962(a)
(Title 18 U.S.C.§ 1962(a)); For Rico Aiding and Abetting Primary Contravention of Rico
§ 1962(a) (Title 18 U.S.C. §1962(a)); for Rico Respondeat Superior/Derivative Liability
Arising from Primary Contravention of Rico § 1962(a) (Title 18 U.S.C. § 1962(a)) for
Rico §1962(d) Conspiracy Arising from Primary Rico §1962(a) Contravention (Title 18
U.S.C. §§1962(a)-(d)); for Rico §1962(d) Conspiracy Arising from Aiding and abetting
Rico §1962(a) (Title 18 U.S.C. § §1962(b)-(d)); for Rico §1962(a) Aiding and Abetting
Rico §1962(d) Conspiracy to Contravene Rico §1962(b) (Title 18 U.S.C. §§1962(a)-(d));
for Rico §1962(d) Conspiracy Re: Conspiracy to Conceal Rico §1962(b) Contravention
(Title 18 U.S.C. § §1962(b)-(d)); for Rico §1962(d) Conspiracy Re: Conspiracy to Conceal
Rico §1962(a) Contravention (Title 18 U.S.C. § §1962(a)-(d)); for Rico §1962(d)
Conspiracy Re: Inter-Corporate Affiliate Conspiracy Rico §1962 Contravention (Title 18
U.S.C. §§1962(a)-(d)); for Immediate Dissolution of Rico Enterprise and Permanent
Expulsion of Rico Persons from Rico Enterprise Pursuant to Rico §1964(a)-(b) (Title

U.S.C. §1964(a)-)b)) of the Racketeer Influenced And Corrupt Organizations Act of 1970
25

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 26 of 72

(“Rico”); For Immediate Dissolution of Rico Enterprise and Permanent Expulsion of Rico
Persons from Rico Enterprise Pursuant to Rico § 1964(b) (Title U.S.C. §1964(b)) of the
Racketeer Influenced and Corrupt Organizations Act of 1970 (“Rico”) and Rule 65 of the
Federal Rules of Civil Procedure; for Immediate Dissolutions of Rico Enterprise and
Permanent Expulsion of Rico Persons from Rico Persons from Rico Enterprise Pursuant
to Rico 1964(a) (Title U.S.C. §1964(a)) of the Racketeer Influenced and Corrupt
Organizations Act of 1970 (“Rico”) and Rule 64 of the Federal Rules of Civil Procedure;
for Immediate Dissolution of Rico Enterprise and Permanent Expulsion of Rico Persons
from Rico Enterprise Pursuant to Rico §1964(b) (Title U.S.C. § 1964(b)) of the Racketeer
Influenced and Corrupt Organizations Act of 1970 (“Rico”); for Immediate Dissolution of
Rico Enterprise and Permanent Expulsion of Rico Persons from Rico Enterprise Pursuant
to Rico § 1964(b) (Title 18 U.S.C. §1964(b)) of the Racketeer Influenced and Corrupt
Organizations Act of 1970 (“Rico”) and Rule 65 of the Federal Rules of Civil Procedure;
For Ex Parte Issuance of Preliminary and Permanent Injunctive Relief Pursuant to FRCP
65 and Rico § 1964(a) for Ex Parte Issuance of Preliminary and Permanent Injunctive
Relief Pursuant to FRCP 64 and Rico § 1964(a); for Ex Parte Temporary Restraining Order
Relief re: Enjoin Pending Litigation Pursuant to Rico § 1964(a) (Title 18 U.S.C. § 1964(a))
of the Racketeer Influenced and Corrupt Organizations Act or 1970 (“Rico”) and Rule 65
of the Federal Rules of Civil Procedure; for Ex Parte Temporary Restraining Order Relief
re: Enjoin Pending Litigation Pursuant to Rico §1964(b) (Title 18 U.S.C.§1964(b)) of the
Racketeer Influenced and Corrupt Organizations Act of 1970 (“Rico”) and Rule 65 of the

Federal Rules of Civil Procedure; for Rico §1962(d) (Title 18 U.S.C. § 1962(d))
26

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 27 of 72

Conspiratorial Liability for Contravention of Rico § 1962) of the Racketeer Influenced and.
Corrupt Organizations Act of 1970 (“Rico”) (Title 18 U.S.C. §1962) Pinkerton Doctrine
(Pinkerton V. United States, 328 U.S. 640 (1946)) re: Conspiracy to Conceal; for Rico §
1962(d) (Title 18 U.S.C. §1962(d)) Conspiratorial Liability for Contravention of Rico
§1962(a) of the Racketeer Influenced and Corrupt Organizations Act of 1970 (“Rico”)
(Title 18 U.S.C. §1962(a)) Pinkerton Doctrine (Pinkerton V. United States, 328 U.S 640
(1946)) re: Conspiracy to Conceal; for Aiding and Abetting Rico Conspiracy Rico Section
1962(d) (Title 18 U.S.C.§1962(d)) Conspiratorial Liability for Contravention of Rico §
1962) of the Racketeer Influenced and Corrupt Organizations Act of 1970 (“Rico”) (Title
18 U.S.C. §1962)) Pinkerton Doctrine (Pinkerton V. United States, 328 U.S. 640 (1946));
for Aiding and Abetting Rico Conspiracy Rico Section 1962(d) (Title 18 U.S.C. §1962(d)
Conspiratorial Liability for Contravention of Rico § 1962(a) of the Racketeer Influenced
and Corrupt Organizations Act of 1970 (“Rico”) (Title 18 U.S.C. §1962(a)) (Pinkerton V.
United States, 328 U.S. 640 (1946)); for Rico Conspiracy for Rico Aiding and Abetting
re: Primary Rico Section 1962) re: Rico Section 1962(d) (Title 18 U.S.C. §1962(d))
Conspiratorial Liability for Contravention of Rico § 1962) of the Racketeer Influenced and
Corrupt Organizations Act of 1970 (“Rico) (Title 18 U.S.C. §1962)) Pinkerton Doctrine
(Pinkerton V. United States, 328 U.S. 640 (1946)); for Rico Conspiracy for Rico Aiding
and Abetting re: Primary Rico Section 1962(b) re: Rico Section 1962(d) Rico Conspiracy
Rico Section 1962(d) (Title 18 U.S.C. §1962(d))} Conspiratorial Liability; for Rico
Conspiracy for Rico Aiding and Abetting re: Primary Rico Section 1962(a) re: Rico

Section 1962(d) Rico Conspiracy Rico Section 1962(d) (Title 18 U.S.C. §1962(d))
27

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 28 of 72

Conspiratorial Liability for Contravention of Rico § 1962 (a) of the Racketeer Influenced
and Corrupt Organizations Act of 1970 (“Rico”) (Title 18 U.S.C. §1962(a)) Pinkerton
Doctrine (Pinkerton V. United States, 328 U.S. 640 (1946)); for Rico Successorship
Liability re: Rico §§ 1962 (a), 1962 (B), 1962), 1962(d), 1964(a), and 1964(b)); for
Federal Declaratory Relief Pursuant to the Federal Declaratory Judgment Act of 1940
(Title 28 U.S.C. §§ 2201-2202); for Commission of Common Law Fraud re: Constructive
Fraud and re: Promissory Fraud; for Commission of Civil Conspiracy to Commit Common
Law Fraud re: Constructive Fraud and re: Promissory Fraud; for Commission of Common
Law Conversion; for Commission of Civil Conspiracy to Commit Common Law
Conversion; for Commission of Money Had and Received; for Unjust Enrichment; for
Negligent Misrepresentation; for Entry of Appropriate Order Commanding Immediate
Accounting of Monies and Properties Pursuant to (Title 18 USC §§ 1962(a) -d), 1964(a),
and 1964(b)); for Disregard of Corporate Entity Re: Piercing Corporate Entity as Mere
Subterfuge-Shell-Sham and Absence of Independent Legal Significance re: Alter Ego
Liability as well as collection of a rents and transfer of funds to Banks in the State of New
York. The total amount due and owing as of $5.2 million is due and owing plus punitive
damages and attorneys’ fees.

70. In the course of investigating the circumstances surrounding the conveyance
of certain properties held out to be collateral for loans made by Plaintiff, Individual
Plaintiff researched title and took other investigative steps and Individual Plaintiff has
discovered instances of fraud in the inducement, conspiracy to commit fraud, tortious

interference with contract and breach of fiduciary responsibilities to shareholders,
28

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 29 of 72

conversion, malfeasance and misfeasance and multiple instances of breach of Federal and
States law that taken together demonstrate a criminal conspiracy and criminal enterprise
between and among the Defendants.

71. Ultimately, Individual Plaintiff learned that Individual Defendants DELAPE
and BAQUET (with knowledge of the defendants, HENDERSON, SAGARINO, INGLIS
and BEHARRY, to varying degrees), had masterminded a scheme to defraud clients like
the Plaintiff in a “Note Scheme” a Preferred Stock scheme, a Panamanian Land
Development scheme including. Instead of actively marketing pursuing a land
redevelopment strategy for certain properties, Individual Defendants went through the
motions of seeking to develop these properties whilst continuing to raise capital which was
presumably not spent as promised.

72. Among the many entities drawn into Defendants’ schemes on information
and belief inclide Brenon Investments, S.A., Punta Bocas, S.A., Blue Diamond
Investments, S.A., Port City Investments, S.A., Iversiones Akave, S.A., Poodle Posse
Group, S.A., Tres Cruces De Oro, S.A., Semper Fideles Development, North Pole
International, S.A. and Bob Sagarino, Bruce Inglis and Premchand Beharry.

RICO

II. RICO PERSONS [RICO TITLE 18 UNITED STATES CODE § 1961(3)]

73. Plaintiff alleges that; WILLIAM BAQUET, FRANK M. DELAPE,
CHARLES GIORDANO and PHYLLIS HENDERSON individually and in their respective
corporate capacities, FORDHAM FINANCIAL MANAGEMENT. INC, FORDHAM

HOLDINGS GROUP INC., SIX DIAMONDS RESORTS INTERNATIONAL INC., SIX
29

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 30 of 72

DIAMONDS RESORTS INTERNATIONAL S.A., LANDBRIDGE HOLDINGS
INTERNATIONAL S.A. THINK EQUITY (and as corporate entities where applicable) as
well as BOB SAGARINO, BRUCE INGLIS and PREMCHAND BEHARRY, individually
and in their capacity as owners and Board Members of SDRI, INC., are cach engaged in
activities and conduct that affect federal interstate and/or foreign commerce, that each hold
legal, equitable, and/or beneficial interests in property, and each is a “person,” as that term
is defined pursuant to Section 1961(3) of the Racketeer Influenced and Corrupt
Organizations Act of 1970 [“RICO”J.

TA, Plaintiff alleges that each and every RICO person that is specifically
identified and named as a RICO defendant is liable as a principal pursuant to Title 18 United
States Code §§ 2(a)-(b) and that each and every RICO person that is a RICO defendant is
liable as a co-conspirator pursuant to Title 18 United States Code § 371.

75. Plaintiff alleges that at all times material herein, the activities, conduct,
and/or omissions committed and/or engaged in by the defendants herein give rise to this
action being instituted within this federal district court inasmuch as plaintiff is a citizen and
resident, and defendant/s maintain principal place of business within, the City of New York,
County of New York, State of New York, and the events that give rise to the federal
Racketeer Influenced and Corrupt Organizations Act of 1970 [“RICO”][Title 18 United
States Code § §§ 1961, 1964(C)), 1965(a), (b), and (d)}] action are predicated under the
RICO co-conspiracy theory of venue and under the RICO co-conspiracy theory of personal
jurisdiction, by and through employment of federal instrumentalities of federal interstate

commerce, including the federal mails, federal wires, and traveling in connection with the
30

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 31 of 72

commission of racketeering activity across federal interstate and/or international
boundaries and/or lines.

76. Plaintiff further alleges that the defendants, each of whom are engaged in
principal business activities within the County Of New York, State of New York, engaged
in continuous, concerted, and systematic activities with plaintiff within this federal district,
resulting in injury to their respective interests in their business or property, pursuant to
RICO Title 18 United States Code § 1964(C)).

77. Plaintiff alleges that venue is proper within this judicial district pursuant to
Title 28 United States Code §§ 1391(a)(2), (a)(3), and (b) inasmuch as all defendants
transact business and can be found within this district, and that a substantial part of the
events or omissions giving rise to the claims occurred, or a substantial part of property that
is the subject matter is situated within, this district.

78. Plaintiff alleges that the nature of the controversy arising between the RICO
plaintiffs and the RICO defendants is a controversy between parties completely diverse in
federal citizenship; in as much as plaintiff is a citizen of the State of Florida, and defendants
ate citizens of the states of New York and Texas. Notwithstanding same Defendant,
BAQUET and GIORDANO are licensed or registered as Investment advisors, and with the
defendant, DELAPE, have companies with foreign registration doing business in New York
and do business in New York and as such Plaintiff has brought the instant matter in New
York. This will not burden Defendants in any ways as said Individual defendants,
BAQUET, DELAPE, GIORDANO, as well as SAGARINO, INGLIS and BEHARRY,

have substantial contacts, and financial and business interests in NY. Defendants,
31

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 32 of 72

HENDERSON and BAQUET, are known to be residents of the State of New York.

79, Still Plaintiff alleges that the amount in controversy exceeds $75,000.00,
exclusive of costs, expenses, interests, and fees, for purposes of invoking and establishing
federal diversity of citizenship subject matter jurisdiction pursuant to Title 28 United States
Code §§ 1332(a)(1) which if need be will allow this matter to remain in the Southern

District of New York.

FIRST CLAIM FOR RELIEF
MULTI COMPLEX RICO ARTIFICE AND SCHEME TO DEFRAUD [TITLE 18
U.S.C. § 1964(C))] re: DESTRUCTION and INJURY TO BUSINESS AND
PROPERTY INTERESTS - INTERNATIONAL MONEY LAUNDERING and
OBTAINING MONIES BY AND THROUGH FALSE PRETENSE, FRAUD,
THEFT, and CONVERSION
80. Plaintiff alleges that the afore described factual allegations establish the

33 66.

commission of two or more forms of “predicate acts,” “predicate offenses,” and/or
“racketeering activity,” as defined pursuant to Title 18 United States Code § 1961(1)(B) of
the federal Racketeer Influenced and Corrupt Organizations Act of 1970 [“RICO”] [Title
18 U.S.C. §§ 1961-1968], committed by defendants. Plaintiff allege that the commission of
two or more forms of “predicate acts,” “predicate offenses,” and/or “racketeering activity”
committed by defendants contravened the following federal statutory provisions:

A. Federal Principal and Aider and Abettor Liability: Title 18 U.S.C.A. §2(a)-(b).

B. Federal Principal and Aider and Abettor Liability re: Aiding and Abetting A
Conspiracy: Title 18 U.S.C.A. §2(a)-(b).

C. Federal Principal and Aider and Abettor Liability re: Conspiracy to Commit Aiding and
32

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 33 of 72

Abetting: Title 18 U.S.C.A. §2(a)-(b)

D. Federal Mail Fraud: Title 18 U.S.C.A. §341.

E. Federal Mail Fraud re: Aiding and Abetting: Title 18 U.S.C.A. $1341.

F. Federal Mail Fraud re: Conspiracy: Title 18 U.S.C.A. §1341.

G. Federal Mail Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1341.

H. Federal Mail Fraud re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. 81341.
I. Federal Wire Fraud: Title 18 U.S.C.A. §1343.

J. Federal Wire Fraud re: Aiding and Abetting: Title 18 U.S.C.A. $1343.

K. Federal Wire Fraud re: Conspiracy: Title 18 U.S.C.A. §1343

L. Federal Wire Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1343.

M. Federal Wire Fraud re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §1343.
N. Federal Intangible Personal Property Right Deprivation: Title 18 U.S.C.A. §1346.

O. Federal Racketeering: Title 18 U.S.C.A. §1952.

P. Federal Racketeering re: Aiding and Abetting: Title 18 U.S.C.A. §1952.

Q. Federal Racketeering re: Conspiracy: Title 18 U.S.C.A. §1952.

R. Federal Racketeering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. $1952.

S. Federal Racketeering re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §1952.
T. Federal Money Laundering: Title 18 U.S.C.A. §1956.

U. Federal Money Laundering re: Aiding and Abetting: Title 18 U.S.C.A. §1956.

V. Federal Money Laundering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. $1956.

W. Federal Money Laundering re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A.

§1956
33

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 34 of 72

X. Federal Money Laundering re: Conspiracy: Title 18 U.S.C.A. §1956(h).

Y. Federal Money Laundering re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A.
§1956(h).

7. Federal Money Laundering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1956(h).
AA. Federal Criminally Derived Property: Title 18 U.S.C.A. § 1957.

BB. Federal Criminally Derived Property re: Aiding and Abetting: Title 18 U.S.C.A. §
1957.

CC. Federal Criminally Derived Property re: Conspiracy: Title 18 U.S.C.A. § 1957.

DD. Federal Criminally Derived Property re: Aiding and Abetting a Conspiracy: Title 18
ULS.C.A. §1957.

EE. Federal Criminally Derived Property re: Conspiracy to Aid and Abet: Title 18 U.S.C.A.
$1957.

FF. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion: Title 18 U.S.C.A. §2314.

GG. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2314.

HH. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Conspiracy: Title 18 U.S.C.A. §2314.

IL Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §2314.

JJ. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and

Conversion re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §2314.
34

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 35 of 72

KK. Federal Interstate Receipt of Transported Property Obtained By Fraud, False Pretense,
and Conversion: Title 18 U.S.C._A. §2315.

LL. Federal Interstate Receipt of Transported Property Obtained By Fraud, False Pretense,
and Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2315.

MM. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Conspiracy: Title 18 U.S.C.A. §2315.

NN. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §2315.

OO. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §2315.

81. Plaintiff alleges that based upon the afore-referenced allegations against
defendants: operate, manage, administer, control, direct, and/or own, directly or indirectly,
affiliated party multi-tiered owned and operated corporate/partnership/business successor
entities, and that such successor entities are potentially liable as RICO successors in interest
for injuries sustained by plaintiff by reason of contravention of RICO Sections 1962(a)-(d),
according to offer of proof at time of trial.

IV. RICO § 1961(4) ENTERPRISE ALLEGATIONS re: RICO § 1962(C) CLAIM
FOR RELIEF RE: [18 U.S.C. § 1961(4)]

82. Plaintiff alleges that RICO Defendants, BAQUET, DELAPE,
HENDERSON and GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually
and in the capacity as Directors), and Corporate defendants (and as corporate entities where

applicable), and other persons unknown to plaintiff, were employed by and associated with

35

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 36 of 72

others, and engaged in conduct that constitutes a RICO pattern of racketeering activity.
Plaintiff further alleges that said RICO defendants were knowledgeable and aware of the
activities of the following RICO §1961(4) enterprises, and that said RICO defendants
facilitated and furthered the RICO §1962(d) conspiracies alleged herein, for the purpose
and objective of damaging and/or injuring plaintiffs’ interests in their businesses and/or
properties.

83. Plaintiff alleges that each of the following configurations, for purposes of
plaintiffs’ RICO §1962(C)) claims for relief, constitute a RICO “enterprise,” as that term
is defined pursuant to Title 18 United States Code §1961(4) of the Racketeer Influenced
and Corrupt Organizations Act of 1970 [“RICO” [Title 18 U.S.C. §1961(4)] and within the
strictures of Odom v. Microsoft Corp., 486 F.3d 541 (9th Cir. 2007)(en banc):

A. RICO Enterprise No. 1: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement policies relative to the use of Defendants,
BAQUET and DELAPE, and that said Individual defendants, BAQUET, DELAPE,
GIORODANO, and HENDERSON as well as SAGARINO, INGLIS and BEHARRY in
order to avoid the strictures of US law including but not limited to FCPA to secure valuable
rights and benefits for Defendants and its principles and through solicitation, employing

federal mails and/or federal interstate wires, as well as and providing documentary
36

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 37 of 72

materials describing mechanical procedures pertaining to the placement of monetary funds
derived from improper solicitations or filings or other subterfuges has sequestered fund
abroad to avoid the reach of Federal authorities. Plaintiffs allege that RICO persons, and
other persons unknown to plaintiffs, acting in concert therewith, are employed by and
associated with said RICO enterprise that is engaged in, or activities of which affect, federal
interstate and/or foreign commerce, and that said RICO persons, and persons acting in
concert therewith, conduct or participate, directly or indirectly, in the conduct of such RICO
enterprise’s affairs through a RICO pattern of racketeering activity.

B. RICO Enterprise No. 2: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement plans to defraud or convert corporate
resources for personal use up to and including defrauding or improperly influencing the
State Department and/or other authorities to secure improper ends including but not limited
to the defendant, BAQUET and DELAPE, maintaining dual citizenship with the US and
Panama and/or the Cayman Islands to avoid tax liabilities and shelter ill-gotten income and
to defraud Plaintiff and others by use artifices and devices both domestically and
internationally, including, but not restricted to, the raising of monetary funds by and
through solicitation, employing federal mails and/or federal interstate wires, as well as and.

providing documentary materials describing mechanical procedures pertaining to the
37

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 38 of 72

placement of monetary funds derived from solicitations in manners disallowed by law
including the bribing of foreign officials or defrauding domestic banks or misusing
otherwise valid corporate instruments and entities without authority. Plaintiffs allege that
RICO persons, and other persons unknown to plaintiff, acting in concert therewith, are
employed by and associated with said RICO enterprise that is engaged in, or activities of
which affect, federal interstate and/or foreign commerce, and that said RICO persons, and
persons acting in concert therewith, conduct or participate, directly or indirectly, in the
conduct of such RICO enterprise’s affairs through a RICO pattern of racketeering activity.

C. RICO Enterprise No. 3: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives funneling of illicit monies from illicit activities, employing federal mails
and/or federal interstate wires, as well as and providing documentary materials describing
mechanical procedures pertaining to the placement of monetary funds derived from such
illicit activities. Plaintiff alleges that RICO persons, and other persons unknown to
plaintiffs, acting in concert therewith, are employed by and associated with said RICO
enterprise that is engaged in, or activities of which affect, federal interstate and/or foreign
commerce, and that said RICO persons, and persons acting in concert therewith, conduct
or participate, directly or indirectiy, in the conduct of such RICO enterprise’s affairs

through a RICO pattern of racketeering activity.
38

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 39 of 72

D. RICO Enterprise No. 4: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that involved themselves directly or indirectly in the falsification of banking
and real estate documents and corporate resolutions domestically and internationally,
including, but not restricted to, the raising of monetary funds by and through solicitation,
employing federal mails and/or federal interstate wires, as well as and providing
documentary materials describing such illicit transaction. Plaintiff alleges that RICO
persons, and other persons unknown to plaintiff, acting in concert therewith, are employed
by and associated with said RICO enterprise that is engaged in, or activities of which affect,
federal interstate and/or foreign commerce, and that said RICO persons, and persons acting
in concert therewith, conduct or participate, directly or indirectly, in the conduct of such
RICO enterprise’s affairs through a RICO pattern of racketeering activity.

84. Plaintiff alleges that in conducting the business and affairs of the RICO
enterprises, and in committing the acts, omissions, misrepresentations, and breaches
referred to herein between 2006 and 2017 and continuing up through and including the
initiation of these proceedings, defendants engaged in a RICO pattern of racketeering
activity in contravention of Title 18 United States Code § 1962(C)) inasmuch as said
defendants were employed by, or associated with, said RICO enterprises that are engaged

in activities that affect federal interstate and/or foreign commerce, and conducted such
39

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 40 of 72

RICO enterprise affairs by and through a RICO pattern of racketeering activity.

V. RICO §1961(5) PATTERN OF RACKETEERING ACTIVITY ALLEGATIONS
[TITLE 18 United States Code § 1961(5)]
Commission of RICO §1961(1)(B) Racketeering Activity
85. Plaintiff alleges that RICO defendants engaged in the above activities and/or

conduct that constitutes the following form of “racketeering activity,” as that term is defined
pursuant to Title 18 United States Code §1961(1) of the Racketeer Influenced and Corrupt
Organizations Act of 1970 [“RICO”]. Plaintiff alleges that the forms of “racketeering
activity” include, and are not restricted to, various formulations of conspiracy to aid and
abet, and aiding and abetting a conspiracy:

A. Federal Principal and Aider and Abettor Liability: Title 18 U.S.C.A. §2(a)-(b).

B. Federal Principal and Aider and Abettor Liability re: Aiding and Abetting A
Conspiracy: Title 18 U.S.C.A. §2(a)-(b).

C. Federal Principal and Aider and Abettor Liability re: Conspiracy to Commit Aiding and
Abetting: Title 18 U.S.C.A. §2(a)-(b)

D. Federal Mail Fraud: Title 18 U.S.C.A. §1341.

E. Federal Mail Fraud re: Aiding and Abetting: Title 18 U.S.C.A. §1341.

F. Federal Mail Fraud re: Conspiracy: Title 18 U.S.C.A. §1341.

G. Federal Mail Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1341.

H. Federal Mail Fraud re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §1341.

1. Federal Wire Fraud: Title 18 U.S.C.A. $1343.
40

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 41 of 72

J, Federal Wire Fraud re: Aiding and Abetting: Title 1 U.S.C.A. §1343.

K. Federal Wire Fraud re: Conspiracy: Title 18 U.S.C.A. § 1343.

L. Federal Wire Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. $1343.

M. Federal Wire Fraud re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §1343.

N. Federal Intangible Personal Property Right Deprivation: Title 18 U.S.C.A. §1346.

©. Federal Racketeering: Title 18 U.S.C.A. §1952.

P. Federal Racketeering re: Aiding and Abetting: Title 18 U.S.C.A. §1952.

Q. Federal Racketeering re: Conspiracy: Title 18 U.S.C.A. §1952.

R. Federal Racketeering re: Conspiracy to Aid and Abet: Title 18 U.S.C_A. §1952.

S. Federal Racketeering re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. $1952.
T. Federal Money Laundering: Title 18 U.S.C.A. §1956.

U. Federal Money Laundering re: Aiding and Abetting: Title 18 U.S.C.A. $1956.

V. Federal Money Laundering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1956.
W. Federal Money Laundering re: Aiding and Abetting a Conspiracy: Title 18 ULS.C.A,
§1956

X. Federal Money Laundering re: Conspiracy: Title 18 U.S.C.A. §1956(h).

Y. Federal Money Laundering re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A.
§1956(h).

7.. Federal Money Laundering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1956(h).
AA. Federal Criminally Derived Property: Title 18 U.S.C.A. §1957.

BB. Federal Criminally Derived Property re: Aiding and Abetting: Title 18 U.S.C.A.

§1957,
4]

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 42 of 72

CC. Federal Criminally Derived Property re: Conspiracy: Title 18 U.S.C.A. $1957.

DD. Federal Criminally Derived Property re: Aiding and Abetting a Conspiracy: Title 18
ULS.C.A. §1957.

EE. Federal Criminally Derived Property re: Conspiracy to Aid

FF. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion: Title 18 U.S.C.A. §2314. and Abet: Title 18 U.S.C.A. §1957.

GG. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2314.

Hil. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Conspiracy: Title 18 U.S.C.A. §2314.

IL. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §2314.

JJ. Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §2314.

KK. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion: Title 18 U.S.C.A. $2315.

LL. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2315.

MM. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Conspiracy: Title 18 U.S.C.A. §2315.

NN. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,

and Conversion re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §2315,
42

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 43 of 72

OO. Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense,
and Conversion re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §2315.
B. Commission of RICO §1961(5) Pattern of Racketeering Activity
Continuity and Relatedness

86. Plaintiff alleges that above activities and/or conduct engaged in by RICO
defendants constitute a “pattern of racketeering activity,” as that term is defined pursuant
to Title 18 United States Code §1961(5) of the Racketeer Influenced and Corrupt
Organizations Act of 1970 [“RICO”]. Plaintiff further alleges that the activities and/or
conduct engaged in by defendants was both related as to the modus operandi engaged in by
said defendant of depriving plaintiffs of plaintiffs’ interests in business and/or property.
Plaintiff alleges that the RICO pattern of racketeering activity was continuous inasmuch as
the activities and/or conduct engaged in by the RICO defendants exhibited a realistic, long-
term threat of continued future injury to plaintiffs’ interest in their business and/or property.

87. Plaintiff is entitled to recover compensatory damages, according to offer of
proof at time of trial, including lost lines of credit, lost profits, at a minimum of
$1,000,000.00. Plaintiffs are also entitled to recover an award of exemplary and punitive
damages where permitted by applicable law. Plaintiff is entitled to recover attorneys’ fees,
expenses, fees, surcharges, costs, and post-judgment interest.

VL MULTIPLE CLAIMS FOR RELIEF FIRST CLAIM FOR RELIEF

For Commission of Primary Contravention of RICO Section 1962(C)) of
the Racketeer Influenced and Corrupt Organizations Act of 1970] [“RICO”]
[Title 18 United States Code §1962(C))} against Defendants

88. Plaintiff, repeats and realleges each and every allegation contained in
43

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 44 of 72

paragraphs “1” through “86” as if more fully set forth at length herein.

[RICO Title 18 United States Code Sections 1961(1)(B) Predicate Offense Contraventions]
Federal Principal and Aider and Abettor Liability: Title 18 U.S.C.A. §2(a)-(b)

Federal Principal and Aider and Abettor Liability re: Aiding and Abetting A Conspiracy:
Title 18 U.S.C.A. §2(a)-(b)

Federal Principal and Aider and Abettor Liability re: Conspiracy to Commit Aiding and
Abetting: Title 18 U.S.C.A. §2(a)-(b)

Federal Mail Fraud: Title 18 U.S.C.A. $1341

Federal Mail Fraud re: Aiding and Abetting: Title 18 U.S.C.A. §1341

Federal Mail Fraud re: Conspiracy: Title 18 U.S.C.A. §1341

Federal Mail Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. $1341

Federal Mail Fraud re: Aiding and Abetting a Conspiracy:

Title 18 ULS.C.A. §1341

Federal Wire Fraud: Title 18 U.S.C.A. §1343

Federal Wire Fraud re: Aiding and Abetting: Title 18 U.S.C.A. §1343

Federal Wire Fraud re: Conspiracy: Title 18 U.S.C.A. $1343

Federal Wire Fraud re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §1343

Federal Wire Fraud re: Aiding and Abetting a Conspiracy:

‘Title 18 U.S.C.A. §1343

Federal Intangible Personal Property Right Deprivation: Title 18 U.S.C.A. 31346

Federal Racketeering: Title 18 U.S.C.A. §1952

Federal Racketeering re: Aiding and Abetting: Title 18 U.S.C.A. §1952
44

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 45 of 72

Federal Racketeering re: Conspiracy: Title 18 U.S.C.A. $1952

Federal Racketeering re: Conspiracy to Aid and Abet: Title 18 U.S.C.A, §1952
Federal Racketeering re: Aiding and Abetting a Conspiracy:

Title 18 U.S.C.A. §1952

Federal Money Laundering: Title 18 U.S.C. §1956

Federal Money Laundering re: Aiding and Abetting: Title 18 U.S.C. §1956
Federal Money Laundering re: Conspiracy to Aid and Abet:

‘Title 18 U.S.C.A. §1956

Federal Money Laundering re: Aiding and Abetting a Conspiracy:

Title 18 U.S.C.A. §1956

Federal Money Laundering re: Conspiracy: Title 18 U.S.C. §1956(h)
Federal Money Laundering re: Aiding and Abetting a Conspiracy:

Title 18 U.S.C. §1956¢h)

Federal Money Laundering re: Conspiracy to Aid and Abet:

Title 18 U.S.C. §1956(h)

Federal Criminally Derived Property: Title 18 U.S.C. §1957.

Federal Criminally Derived Property re: Aiding and Abetting:

Title 18 U.S.C. §1957

Federal Criminally Derived Property re: Conspiracy: Title 18 U.S.C. §1957
Federal Criminally Derived Property re: Aiding and Abetting a Conspiracy:
Title 18 U.S.C. §1957

Federal Criminally Derived Property re: Conspiracy to Aid and Abet:
45

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 46 of 72

Title 18 U.S.C. §1957

Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion: Title 18 U.S.C.A. §2314

Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2314

Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Conspiracy: Title 18 U.S.C.A. §2314

Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting a Conspiracy: Title 18 U.S.C.A. §2314

Federal Interstate Transportation of Property Obtained by Fraud, False Pretense, and
Conversion re: Conspiracy to Aid and Abet: Title 18 U.S.C.A. §2314

Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense, and
Conversion: Title 18 U.S.C.A. §2315

Federal Interstate Receipt of Transported Property Obtained by Fraud, False Pretense, and
Conversion re: Aiding and Abetting: Title 18 U.S.C.A. §2315

Federal Interstate Receipt of Transported Property Obtained by Fraud, False

Pretense, and Conversion re: Conspiracy: Title 18 U.S.C.A. §2315

Federal Interstate Receipt of Transported Property Obtained by Fraud, False

Pretense and Conversion re: Aiding and Abetting a Conspiracy:

Title 18 U.S.C.A. §2315

Federal Interstate Receipt of Transported Property Obtained by Fraud, False

Pretense and Conversion re: Conspiracy to Aid and Abet:
46

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 47 of 72

Tithe 18 U.S.C.A. §2315

89, Plaintiff alleges that RICO defendants engaged in the aforementioned
activities, with the intent to harm plaintiff's interest in business and/or property. Plaintiff
alleges that the fraudulent activity engaged by said defendants injured plaintiff's business
and/or property in connection with their business activities that affect federal interstate
commerce, resulting in loss of plaintiffs property interests, business opportunities, and
monies.

RICO Title 18 United States Code § 1961(5) Pattern of Racketeering Activity

90. Plaintiff alleges that the afore described activities constitute conduct engaged
in by defendants to deprive plaintiff of his interest in business and/or property, by and
through commission of federal mail fraud, federal wire fraud, federal money laundering,
federal interstate transportation and receipt of property obtained by fraud, false pretense,
and/or conversion, and federal racketeering, and are therefore indictable as “racketeering
activity,” as that term is defined pursuant to Title 18 United States Code §1961(1). The
course of conduct engaged in by said defendants constitute both continuity and relatedness
of the racketeering activity, thereby constituting a “pattern of racketeering activity, as that
term is defined pursuant to Title 18 U.S.C. §1961(5).

91. Plaintiff alleges that the aforementioned pattern of racketeering activity
committed by said defendants is both related and continuous inasmuch as it is designed
and/or intended to cause damage and/or injury to the interest in business and/or property of
plaintiffs, and plaintiffs reasonably believe and apprehend that such conduct shall and wiil

continue prospectively with correlative long term injury. Plaintiff alleges that similarly
AT

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 48 of 72

situated victims, including members of the general public, sustained losses by reason of the
conduct alleged against defendants, including, but not restricted to, the following persons:
Defendants, BAQUET, DELAPE, HENDERSON and GIORDANO, and SAGARINO,
INGLIS and BEHARRY (Individually and in the capacity as Directors), and Corporate
defendants (and as corporate entities where applicable).
RICO Section 1962(C)) Enterprises

92, Plaintiff alleges that each of the following configurations, for purposes of
plaintiffs’ RICO §1962C) claims for relief, constitute a RICO “enterprise,” as that term is
defined pursuant to Title 18 United States Code §1961(4) of the Racketeer Influenced and
Corrupt Organizations Act of 1970 [“RICO”][Title 18 U.S.C. § 1961(4)] and within the
strictures of Odom v. Microsoft Corp., 486 F.3d 541 (9th Cir. 2007)(en banc):

A. RICO Enterprise No. 1: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement policies relative to the illicit and illegal
activities described herein, both domestically and internationally, including, but not
restricted to, the raising of monetary funds by and through solicitation, employing federal
mails and/or federal interstate wires, as well as and providing documentary materials
describing mechanical procedures pertaining to the placement of monetary funds derived

from illegal activities. Plaintiff alleges that RICO persons, and other persons unknown to
48

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 49 of 72

plaintiff, acting in concert therewith, are employed by and associated with said RICO
enterprise that is engaged in, or activities of which affect, federal interstate and/or foreign
commerce, and that said RICO persons, and persons acting in concert therewith, conduct
or participate, directly or indirectly, in the conduct of such RICO enterprise’s affairs
through a RICO pattern of racketeering activity.

B. RICO Enterprise No. 2: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement policies relative to the funding of alternative
investment, both domestically and internationally, including, but not restricted to, the
raising of monetary funds by and through solicitation, employing federal mails and/or
federal interstate wires, as well as and providing documentary materials describing
mechanical procedures pertaining to the placement of monetary funds derived from
solicitations. Plaintiff alleges that RICO persons, and other persons unknown to plaintiff,
acting in concert therewith, are employed by and associated with said RICO enterprise that
is engaged in, or activities of which affect, federal interstate and/or foreign commerce, and
that said RICO persons, and persons acting in concert therewith, conduct or participate,
directly or indirectly, in the conduct of such RICO enterprise’s affairs through a RICO

pattern of racketeering activity.

C. RICO Enterprise No. 3: Defendants, BAQUET, DELAPE, HENDERSON and
49

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 50 of 72

GIORDANO, and SAGARINO, INGLIS and BEHARR Y (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement policies relative to the funding of alternative
real estate investment, both domestically and internationally, including, but not restricted
to, the raising of monetary funds by and through solicitation, employing federal mails
and/or federal interstate wires, as well as and providing documentary materials describing
mechanical procedures pertaining to the placement of monetary funds derived from illegal
activities. Plaintiff alleges that RICO persons, and other persons unknown to plaintiff,
acting in concert therewith, are employed by and associated with said RICO enterprise that
is engaged in, or activities of which affect, federal interstate and/or foreign commerce, and
that said RICO persons, and persons acting in concert therewith, conduct or participate,
directly or indirectly, in the conduct of such RICO enterprise’s affairs through a RICO
pattern of racketeering activity.

D. RICO Enterprise No. 4: Defendants, BAQUET, DELAPE, HENDERSON and
GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity
as Directors), and Corporate defendants (and as corporate entities where applicable),
constitute a RICO enterprise, organized and maintained by and through a consensual
hierarchy of partners, managers, directors, officers, supervisors, agents, deputies, and/or
representatives that formulate and implement policies relative to the funding of alternative

investment, both domestically and internationally, including, but not restricted to, the
50

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 51 of 72

raising of monetary funds by and through solicitation, employing federal mails and/or
federal interstate wires, as well as and providing documentary materials describing
mechanical procedures pertaining to the placement of monetary funds derived from illegal
activities. Plaintiff allege that RICO persons, and other persons unknown to plaintiff, acting
in concert therewith, are employed by and associated with said RICO enterprise that is
engaged in, or activities of which affect, federal interstate and/or foreign commerce, and
that said RICO persons, and persons acting in concert therewith, conduct or participate,
directly or indirectly, in the conduct of such RICO enterprise’s affairs through a RICO
pattern of racketeering activity.

93, Plaintiff alleges that in conducting the business and affairs of the RICO §
1961(4) enterprises, and in committing the acts, omissions, misrepresentations, and
breaches referred to herein between 2017 and 2018, and continuing up through and
including the initiation of these proceedings, defendants engaged in a RICO pattern of
racketeering activity in contravention of Title 18 United States Code §1962(C)) inasmuch
as said defendant was employed by, or associated with, said RICO enterprises that are
engaged in activities that affect federal interstate and/or foreign commerce, and conducted
such RICO enterprise affairs by and through a RICO pattern of racketeering activity.

[RICO Recovery]

94. Plaintiff is entitled to recover, pursuant to Title 18 United States Code
§1964(C)), treble damages in the amount to be determined by offer of proof at time of trial.
Plaintiff is also entitled to recover attorneys’ fees and costs of this litigation, as well as

damages arising from lost profits and/or lost business opportunities attributable to the
SI

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 52 of 72

activities engaged in by defendants committed in furtherance of the Racketeer Influenced
and Corrupt Organizations Act of 1970 [“RICO”][Title 18 U.S.C. §1961 et.seq.].

AS AND FOR A SECOND CAUSE OF ACTION
AGAINST DEFENDANT
COMMON LAW FRAUD

95, The relief sought herein exceeds the jurisdictional limits of all other courts,
which would otherwise have jurisdiction.

96. The within action falls within one or more of the exceptions of CPLR § 1602.

97. That at all times mentioned herein, the plaintiff, DR. WILLIAM
BONGIORNO is a natural person, was a resident of the City and State of New York.
However, he is now a resident of the State of Florida.

98. That at all times mentioned herein, the defendants are individuals or
companies who conduct business in the State of New York, County of New York and
defrauded Plaintiff.

99, That at all times mentioned herein, the defendants, maintained an office to
conduct business in both New York and New York State including overseeing the
operations of certain investment activities

100. That Corporate Defendants, SDRI, INC. and SDRI, S.A., are foreign
corporations, with the former incorporated in the Cayman Islands and the later a subsidiary
entity in Panama which maintain executive offices in the States and on information and
belief continue to operate or invested as a Real Estate holding companies in the greater New
York area and New York City and throughout the US.

101. That Corporate defendants, FHG and FFM are foreign corporations
52

 

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 53 of 72

organized under the laws of the State of Delaware with Executive offices in New York City.
On information and belief, their principal business is that of an investment advisor, broker
dealer and/or holding company.

102. That from 2007 to the present the Defendants, BAQUET, DELAPE,
HENDERSON and GIORDANO, and SAGARINO, INGLIS and BEHARR Y(Individually
and in the capacity as Directors), and Corporate defendants (and as corporate entities where
applicable), enticed the Plaintiffs to make and maintain [emphasis added] a considerable
investment in real estate related entities, stocks, preferred stocks, notes and warrants in
exchange for the promise of lucrative profits, return of principal investment and also a
steady stream of rental income.

103. This agreement to invest in Defendants’ enterprises was negotiated with
Plaintiff in New York in New York County.

104. Plaintiff entered into the Agreements in justifiable reliance on Defendants’
misrepresentations.

105. Plaintiff has been damaged by Defendants’ misrepresentations, as it would not
have entered into the Agreements but for the misrepresentations. Additionally, but for
Defendants subsequent misrepresentations, Plaintiff would not have maintained his
investment positions and would have earlier initiated the instant suit. As a result, Plaintiff
is out of pocket for the damages associated with Defendants’ ongoing activities and
therefore plaintiff demands contract damages plus punitive damages in the amount of $5.2
million. The complaint also included a demand for attorneys' fees and other costs on each

of the causes of action.
53

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 54 of 72

106. Among the misrepresentations was a promise of return on investment but
instead of a return of the principal investment, Plaintiffs investment has remained tied up
in Defendant’s securities, notes or properties with Defendants failing to allow for a fair
disposition or redemption of same.

107. In addition to receiving empty promises Plaintiffs have since learned that
defendants, BAQUET, DELAPE, HENDERSON and GIORDANO, and SAGARINO,
INGLIS and BEHARRY (Individually and in the capacity as Directors), and Corporate
defendants (and as corporate entities where applicable), have defrauded Plaintiff in various
ways. On information and belief, the Defendants took advantage of Plaintiff, DR.
WILLIAM BONGIORNO’s abiding trust in the Defendants and used his good name and
his contacts to defraud said Plaintiff and other investors, effectively using same without
Plaintiff's knowledge, permission or consent.

108. On information and belief this worked to the detriment of Defendant’s clients
or associates and may not have complied with relevant laws and regulations.

109. That as aresult of the foregoing, the plaintiff, DR. WILLIAM BONGIORNO
and others similarly situated, have suffered a serious loss of reputation and forgone
opportunities as well as the lingering prospect of open-ended legal exposure for
Defendants’ improprictics, and in particular as to the Plaintiff herein, stemming from
Defendants having tricked DR. BONGIORNO, into working for SDRJ, INC. in order to try
to redeem his investment therein.

110. That by reason of the foregoing, the plaintiff seeks a sum of money from the

defendants, that will reasonably and fairly compensate him for his injuries including lost
54

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 55 of 72

opportunities, investment and damages, costs disbursements and legal fees.

AS AND FOR A THIRD CAUSE OF ACTION
(BREACH OF CONTRACT and SPECIFIC PERFORMANCE)

111. The relief sought herein exceeds the jurisdictional limits of all other courts,
which would otherwise have jurisdiction.

112. The within action falls within one or more of the exceptions of CPLR § 1602,

113. That at all relevant times mentioned herein, the Plaintiff DR. BONGIORNO,
was and is a natural person, was a resident of the City and State of New York, and currently
is a legal resident of the State of Florida in the United States

114. That at all times mentioned herein, the defendants are individuals or
companies who conduct business in the State of New York and defrauded Plaintiff and
similarly situated investors.

115. That at all times mentioned herein, the defendants, maintained an office to
conduct business in New York City and New York State including overseeing the
operations of certain real estate investment activities

116. That Corporate defendants, SRDI, INC. and SDRI, S.A., are foreign
corporations, the former in the Cayman Islands and the later a subsidiary entity in Panama
which maintain executive offices in the States and on information and belief established
continues to operate as a Real Estate holding company securing investments from
throughout the US.

117. That Corporate defendants, FFM and FHG are foreign corporations

organized under the laws of the Delaware with Executive offices in New York City. On
55

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 56 of 72

information and belief, their principal business was that of an investment advisor, broker
dealer and/or holding company.

118. That from 2007 through to the present the Defendants, BAQUET, DELAPE,
HENDERSON and GIORDANO, and SAGARINO, INGLIS and BEHARRY (Individually
and in the capacity as Directors), and Corporate Defendants (and as corporate entities where
applicable), and entities they controlled, enticed the Plaintiff to make and maintain
considerable investment in real estate in exchange for the promise of lucrative profits, return
of principal investment and also a steady stream of rental income.

119. This agreement to invest in Defendants’ enterprises and maintain such
investments was negotiated with Plaintiff and other investors in New York City and in New
York County.

120. Instead of a return of his principal investments, Plaintiff's investments have
remained tied up in vehicles controlled by Defendants or improperly disbursed by
Defendants for their own benefit while failing to allow for a fair disposition of same and in
breach of the terms thereof,

121. In addition, at the request of and with assurances of the defendants,
defendants, BAQUET, DELAPE, and GIORDANO, as well as SAGARINO, INGLIS and
BEHARRY (Individually and in the capacity as Directors), extended multiple so called
“bridge loans” and a promissory note to SDRI, INC. with the promise same were secured
by property in Panama in the total amount of $369,833.

122. That the defendants, BAQUET, DELAPE, and GIORDANO, as well as

SAGARINO, INGLIS and BEHARRY (Individually and in the capacity as Directors), and
56

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 57 of 72

SDRI, INC., failed to repay said loans and promissory note within the time prescribed under
their agreement, sold or otherwise transferred ownership/title to said properties used as
collateral to undermine said Plaintiff's interests, and are/were otherwise in breach of
contract of their agreement and/or understanding and/or assurances, all to the financial

detriment of the plaintiff.

123. That by reason of the foregoing, the plaintiff, DR. WILLIAM
BONGIORNO, have suffered financial loss totaling at least $369,833, not including
statutory and accumulated interest, the cost of legal fees and disbursements, and lost
opportunities for other viable investments.

124. That in addition, and by reason of all the foregoing, the plaintiff, DR. WILLIAM
BONGIORNO and other similarly place investors, have suffered a serious loss of reputation
along with said forgone opportunities as well as lingering prospective and open-ended
liability and legal exposure for Defendants’ improprieties.

125. That by reason of the foregoing, the plaintiffs seek a sum of money from the
defendants, that will reasonably and fairly compensate them for their injuries including

contract damages, costs disbursements and legal fees.

AS AND FOR A FOURTH CAUSE OF ACTION
(UNJUST ENRICHMENT)

126. Plaintiff, DR. BONGIORNO, repeats and realleges each and every allegation
contained in paragraphs “1” through “124” as if same were more fully set forth at length
herein.

57

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 58 of 72

127. As aresult of the conduct described above, Defendants have been unjustly
enriched at the expense of Plaintiff, DR. WILIAM BONGIORNO and other investors.

128. Defendant should be required to disgorge all monies, profits and gains which
it has obtained or will unjustly obtain in the future at the expense of said Plaintiff and other
investors, and a constructive trust should be imposed thereon for the benefit of Plaintiff and

said other investors.

AS AND FOR A FIFTH CAUSE OF ACTION
(CONVERSION)

129. Plaintiff, DR. BONGIORNO, repeats and realleges each and every allegation
contained in paragraphs “1” through “127” as if same were more fully set forth at iength
herein.

130. Plaintiff has requested that the funds conveyed to defendants identified
herein that were delivered by Plaintiff be returned to Plaintiff.

131, Defendants have taken Plaintiff, WILLIAM BONGIORNO’s property
belonging to said Plaintiff, and converted the same to their own use, and have refused to
return said property and/or funds to Plaintiff.

132. Plaintiff therefore demands, monetary compensation in the amount of $5.2
million dollars, plus interest, costs, disbursements of this action, and attorneys’ fees.

AS AND FOR A SIXTH CAUSE OF ACTION
(Breached of Obligations Good Faith)

133. Plaintiff, DR. BONGIORNO, repeats and realleges each and every allegation
contained in paragraphs “1” through “132” as if same were more fully set forth at length

herein.
58

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 59 of 72

134, An enforceable contract existed between plaintiff and defendants.

135. Plaintiff performed his obligations under the agreement.

136. Defendant in turn breached the agreement by failing to honor their promises
including but not limited to secreting profits to themselves and exceeding their authority in
using corporate entities, forms and assets.

137. Defendants breached the contract by misusing their corporate entities and
This breach included engaging in sham transactions amounting to self-dealing. All the
foregoing constitutes a breach of an implied covenant of good faith and fair dealing with
plaintiff.

138. Accordingly, Plaintiff has been damaged in the amount of $5.2 million
dollars and therefore demands indemnification for misuse of corporate goodwill and
corporate entities.

139. Plaintiff therefore demands, monetary compensation in the amount of $5.2

million dollars, plus interest, costs, disbursements of this action, and attorneys’ fees.

AS AND FOR A SEVENTH CAUSE OF ACTION
(VIOLATION OF N.Y. GENERAL BUSINESS LAW § 349)

140. Plaintiff, DR. BONGIORNO, repeats and realleges each and every allegation

contained in paragraphs “1” through “138” as if same were more fully set forth at length

herein.

141. GBL § 349 declares unlawful “[d]ecptive acts or practices in the conduct of

39

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 60 of 72

any business, trade or commerce or in the furnishing of any service in [New York].”
142. By engaging in the acts and practices above, Defendants have engaged in
deceptive and misleading practices in violation of GBL § 349 and demanded are treble

damages to the statutory cap.

PLAINTIFF'S CLASS ACTION ALLEGATIONS.
143. Plaintiff, DR. BONGIORNO, repeats and reaileges each and every allegation
contained in paragraphs “1” through “141” as if same were more fully set forth at length

herein.

144. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased the
securities or provided bridge loans to the Defendants from 2006 to present including
purchasers of FFM preferred stock and all SDRI securities with or traceable to any of the
Defendants as well as any Promissory notes or bridge loans who were damaged thereby.

Excluded from the Class are defendants, the officers and directors of the Defendants.

145. The members of the Class are so numerous that joinder of all members is
impracticable. While the exact number of Class members is unknown to Plaintiff at this
time and can only be ascertained through appropriate discovery, Plaintiff believes that
there are hundreds or thousands of members in the proposed Class. Record owners and
other members of the Class may be identified from records maintained by Defendants or their
transfer agent and may be notified of the pendency of this action by mail, using the form of

notice similar to that customarily used in securities class actions.

60

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 61 of 72

146. Plaintiffs claims are typical of the claims of the members of the Class, as all
members of the Class are similarly affected by defendants' wrongful conduct in violation of

federal law that is complained of herein.

147. Plaintiff will fairly and adequately protect the interests of the members of the
Class and has or will retain counsel competent and experienced in class and securities
litigation.

148. Common questions of law and fact exist as to all members of the Class and
predominate over any questions solely affecting individual members of the Class. Among

the questions of law and fact common to the Class are:

(a) whether the federal securities laws were violated by defendants' acts as alleged
herein;

(b) whether statements made by defendants to prospective investors during
the Class Period misrepresented material facts about the business, operations and

management of Defendants; and

(c) to what extent the members of the Class have sustained damages and

the proper measure of damages.

149. A class action is superior to all other available methods for the fair
and efficient adjudication of this controversy since joinder of all members is
impracticable. Furthermore, as the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it impossible for

 

61

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 62 of 72

members of the Class to individually redress the wrongs done to them. There will be no

difficulty in the management of this action as a class action.

SCIENTER ALLEGATIONS

150. As alleged herein, defendants acted with scienter in that defendants
knew that the public documents and statements issued or disseminated in the name of the
Company were materially false and misleading; knew that such statements or documents
would be issued or disseminated to the investing public; and knowingly and substantially
participated or acquiesced in the issuance or dissemination of such statements or documents
as primary violations of the federal securities laws. As set forth elsewhere herein in detail,
defendants, by virtue of their receipt of information reflecting the true facts regarding
Defendants, their control over, and/or receipt and/or modification of Defendants' allegedly
materially misleading misstatements and/or their associations with the Company which
made them privy to confidential proprietary information concerning Defendants,

participated in the fraudulent scheme alleged herein.

UNDISCLOSED ADVERSE FACTS

 

151. During the Class Period, defendants materially misled the investors by issuing
false and misleading statements and omitting to disclose material facts necessary to make
defendants’ statements, as set forth herein, not false and misleading. Said statements and

omissions were materially false and misleading in that they failed to disclose material adverse

 

62

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 63 of 72

information and misrepresented thetruth aboutthe Company, its business and operations, as
alleged herein.

152. Atall relevant times, the material misrepresentations and omissions
particularized in this Complaint directly or proximately caused or were a substantial
contributing cause of the damages sustained by plaintiff and other members of the Class.
As described herein, during the Class Period, defendants made or caused to be made a
series of materially false or misleading statements about Defendant's business, prospects and
operations. These material misstatements and omissions had the cause and effect of creating
in the market an unrealistically positive assessment of Defendants and its business,
prospects and operations, thus causing the Company's securities to be overvalued and
artificially inflated at allrelevant times. Defendants‘ materially false and misleading
statements during the Class Period resulted in plaintiff and other members of the Class
purchasing the Company's securities at artificially inflated prices, thus causing the damages

complained of herein.

LOSS, CAUSATION

153. Defendants' wrongful conduct, asalleged herein, directly, andproximately
caused the economic loss suffered by Plaintiff and the Class.

154. During the Class Period, Plaintiff and the Class purchased securities of
Defendants at artificially inflated prices and were damaged thereby. The price of SDRI, INC.
common stock declined when the misrepresentations made to the market, and/or the

information alleged herein to had been concealed from the market, and/or the effects thereof,
63

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 64 of 72

were revealed, causing investors' losses. The value of FFM preferred stock became worthless
when it became evident that written representations that it would dependably pay cumulative

interests was determined to be false.

Applicability Of Presumption Of Reliance:
Fraud-On-The-Market Doctrine

 

155. Atall relevant times, the market for Defendants securities was an efficient
market for the following reasons, among others:
(a) Defendants securities met the requirements for listing on certain exchanges;

(b) Asaregulated issuer, Defendants filed periodic public reports with the SEC;

(c) Defendants regularly communicated with public investors via established market
communication mechanisms, including through regular disseminations of press releases
on the national circuits of major news wireservices and through other wide-ranging public
disclosures,such as communications with the financial press and other similar reporting
services; and

(d) Defendants were followed by several securities analysts employed by brokerage
firms who wrote reports which were distributed to the sales force and certain customers of
their respective brokerage firms. Each of these reports was publicly available and entered
the public marketplace.

156.  Asaresult of the foregoing, the market for Defendant’s securities
promptly digested current information regarding Defendants from all publicly-
available sources and reflected such information in pricing. Under these circumstances,

all purchasers of Defendant’s securities duringthe Class Period suffered similar injury
64

 

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 65 of 72

through their purchase of Defendant’s securities at artificially inflated prices and a

presumption of reliance applies.

NO SAFE HARBOR

157. The statutory safe harbor provided for forward-looking statements under
certain circumstances does not apply to any of the allegedly false statements pleaded in
this complaint. Many of the specific statements pleaded herein were not identified as
"forward-looking statements" when made. To the extent there were any forward-looking
statements, there were no meaningful cautionary statements identifying important factors
thatcould causeactual resultsto differmaterially from those in the purportedly forward-
looking statements. Alternatively, to the extent that the statutory safe harbor does apply to
any forward-looking statements pleaded herein, defendants are liable for those false
forward-looking statements because at the time each of those forward-looking statements
was made, the particular speaker knew that the particular forward-looking statement was
false, and/or the forward-looking statement was authorized and/or approved by an

executive officer who knew that those statements were false when made.

CLAIM

Violation of Section 10(b) Of The Exchange
Act Against And Rule [0b-5

Promulgated Thereunder Against All
Defendants
158. Plaintiff, DR. BONGIORNO, repeats and realleges each and every allegation

contained in paragraphs “1” through “157” as if same were more fully set forth at length

65

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 66 of 72

herein.

159, During the Class Period, defendants carried out a plan, scheme and course of
conduct which was intended to and, throughout the Class Period, did: (i) deceive the
investing public, including Plaintiff and other Class members, as alleged herein; and (11)
cause Plaintiff and other members of the Class to purchase securities at artificially
inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,
defendants, and each of them, took the actions set forth herein.

160. Defendants (a)employed devices, schemes, and artifices to defraud; (b)
made untrue statements of material fact and/or omitted to state material facts
necessary to make the statements not misleading; and (c) engaged in acts, practices,
and a course of business which operated as a fraud and deception upon the purchasers
of the Company's securities in an effort to maintain artificially high market prices for
securities in violation of Section 10(b) of the Exchange Act and Rule.

161. Alldefendants aresued either as primary participants in the wrongful and

illegal conduct charged herein or as controlling persons as alleged below:

a. Defendants, individually and in concert, directly and indirectly, by the use,
means or instrumentalities of interstate commerce and/or of the mails, engaged and
participated in a continuous course ofconduct to conceal adverse material information about
the business, operations and future prospects of as specified herein.

b. These defendants employed devices, schemes, and artifices to defraud, while

in possession of material adverse non-public information and engaged in acts, practices, and

66

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 67 of 72

a course of conduct as alleged herein in an effort to assure investors of value and
performance and continued substantial growth, which included the making of, or the
participation in the making of, untrue statements of material facts and omitting to state
material facts necessary in order to make the statements made about Defendants and its
business operations and future prospects in light of the circumstances under which they
were made, not misleading, as set forth more particularly herein, and engaged in
transactions, practices and a course of business which operated as a fraud and deceitupon the
purchasers of Defendants securities during the Class Period.

c. Eachof the Individual Defendants’ primary liability, and controlling person
liability, arises from the following facts: (i) the Individual Defendants were high-level
executives and/or directors at the Company during the Class Period and members of the
Company's management team or had control thereof; (ii) each of these defendants, by
virtue of his or her responsibilities and activities as a senior officer and/or director of the
Company was privy to and participated in the creation, development and reporting of the
Company's internal budgets, plans, projections and/or reports; (iii) each of these defendants
enjoyed significant personal contact and familiarity with the other defendants and was
advised of and had access to other members of the Company's management team, internal
reports and other data and information about the Company's finances, operations, and sales

at all relevant times; and (iv) each of these defendants was aware of the

Company's dissemination of information to the investing public which they knew or

recklessly disregarded was materially false and misleading.

67

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 68 of 72

d. The defendants had actual knowledge of the misrepresentations and
omissions of material facts set forth herein, or acted with reckless disregard for the truth in
that they failed to ascertain and to disclose such facts, even though such facts were available to
them. Such defendants' material misrepresentations and/or omissions were done knowingly or
recklessly and forthepurpose and effect of concealing Defendant’s operating condition and
future business prospects from the investing public and supporting the artificially inflated
price of its securities. As demonstrated by defendants' overstatements and misstatements of
the Company's business, operations and earnings throughout the Class Period, defendants, if
they did not have actual knowledge of the misrepresentations and omissions alleged, were
reckless in failing to obtain such knowledge by deliberately refraining from taking those
steps necessary to discover whether those statements were false or misleading.

e. As a result of the dissemination of the materially false and misleading
information and failure to disclose material facts, as set forth above, the market price of
Isolagen securities was artificially inflated during the Class Period. In ignorance of the fact
that market prices of Isolagen's publicly-tradedsecurities were artificially inflated, and relying
directly or indirectly on the false and misleading statements made by defendants, or upon the
integrity ofthemarket in which thesecurities trade, and/or on the absence of material adverse
information that was known to or recklessly disregarded by defendants but not disclosed in
public statements by defendants during the Class Period, Plaintiff and the other members of
the Class acquired Defendant’s securities during the Class Period at artificially high prices

and were damaged thereby.

f. At the time of said misrepresentations and omissions, Plaintiff and other
68

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 69 of 72

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff
and the other members ofthe Class and the marketplace known thetruthregarding the problems
that Defendant’s was experiencing, which were not disclosed by defendants, Plaintiff and
other members of the Class would not have purchased or otherwise acquired their
Defendant’s securities, or, if they had acquired such securities during the Class Period, they
would not have done so atthe artificially inflated prices which they paid.
g. By virtue of the foregoing, defendants have violated Section 10(b) of
the Exchange Act, and Rule 10b-5 promulgated thereunder.
h. Asa direct and proximate result of defendants’ wrongful conduct,
Plaintiff and the other members of the Class suffered damages in connection with their
respective purchases and sales of the Company's securities during the Class Period.

SECOND CLAIM

Violation Of Section 20(a) Of
The Exchange Act Against the Individual Defendants

162. Plaintiff repeats and realleges each and every allegation of paragraphs

“1” through “161” with the same force and effect as if each were more fully set forth at
length herein.

163. The Individual Defendants acted as controlling persons of Defendant’s
within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
their high-level positions, and their ownership and contractual rights, participation in
and/or awareness of the Company's operations and/or intimate knowledge of the false

financial statements filed by the Company withthe SEC and disseminated to the investing
69

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 70 of 72

public, the Individual Defendants had the power to influence and control and did influence
and control, directly or indirectly, the decision-making of the Company, including the
content and dissemination of the various statements which Plaintiff contends are false and
misleading. The Individual Defendants were provided with or had unlimited access to
copies of the Company's reports, press releases, public filings and other statements
alleged by Plaintiff to be misleading prior to and/or shortly after these statements were
issued and had the ability to prevent the issuance of the statements or cause the statements
to be corrected.

164. Inparticular, each of these defendants had direct and supervisory
involvement in the day-to-day operations of the Company and, therefore, is presumed to
have had the power to control or influence the particular transactions giving rise to the

' securities violations as alleged herein, and exercised the same.

165, Defendants, BAQUET, DELAPE, HENDERSON and GIORDANO,
and SAGARINO, INGLIS and BEHARRY (Individually and in the capacity as Directors),
and Corporate defendants (and as corporate entities where applicable), each violated
Section 10(b) and Rule 1 Ob-5 by their acts and omissions as alleged in this Complaint. By
virtue of their positions as controlling persons, the Individual Defendants are liable pursuant
to Section 20(a) of the Exchange Act. As a direct and proximate result of defendants’
wrongful conduct, Plaintiff and other members of the Class suffered damages in connection

with their purchases of the Company's securities during the Class Period.

70

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 71 of 72

THIRD CLAIM

BREACH OF FIDUCIARY DUTY

VIOLATION OF INVESTMENT COMPANY ACT § 36(b)}

166. Plaintiff, DR. BONGIORNO, repeats and realleges each and every
allegation marked and designated paragraphs “1” through “166” as if each were more fully
set forth at length herein.

167. Defendants BAQUET, DELAPE, GIORDANO, and HENDERSON, and
SAGARINO, INGLIS AND BEHARRY (Individually and in the capacity as Directors), and
Corporate defendants (and as corporate entities where applicable), have breached their
fiduciary duty to investors including Plaintiff in a myriad of ways including but not limited to
taking excessive compensation under Investment Company Act § 36(b).

168. This breach includes not disclosing compensation by mischaracterizing
compensation as Bridge Loans or merely borrowing funds or transferring funds without adequate
documentation or otherwise engaging in actions constituting a breach of fiduciary duty or
investment advisor or as corporate officers or directors and taking actions that amount to
shareholder oppression or have served to deepen the insolvency of entities under their
management without regard for the interests of equity holders/ or creditors.

JURY TRIAL DEMAND

Plaintiff, DR. BONGIORNO, respectfully requests a trial by jury on all matters set

forth herein.

WHEREFORE, Plaintiff prays for relief and judgment, as follows:

i. Determining that this action is a proper class action, designating Plaintiff

71

 
Case 1:20-cv-07288 Document1 Filed 09/08/20 Page 72 of 72

as Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the

Federal Rules of Civil Procedure and Plaintiff's counsel as lead counsel.

il. Awarding compensatory, punitive and treble damages in favor of
Plaintiff and the other Class members against all defendants, jointly and severally, for all
damages sustained as a result of defendants’ wrongdoing, in an amount to be proven at
trial, including interest thereon.

iii. Awarding Plaintiff and the Class their reasonable costs and expenses
incurred in this action, including counsel fees and expert fees; and

iv. Such other and further relief as the Court may deem just and proper.

Dated: Mineola, New York
september 4, 2020

Yours, etc.
JOSEPH R. BONGIORNO & ASSOCIATES, P.C.
Attorneys for Plaintiff, DR. WILLIAM BONGIORNO

   

BY:

 

JOSEPH R. BONGIORNO, ESQ. (1832)
250 Mineola Boulevard

Mineola, New York 11501

(516) 741-2405

72

 
